UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7683


MARLIN DAVIS,

                  Petitioner - Appellant,

             v.

WARDEN, Federal Correctional Institution at Estill,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Henry F. Floyd, District Judge.
(3:07-cv-00606-HFF)


Submitted:    June 30, 2009                 Decided:   July 21, 2009


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Marlin Davis, Appellant Pro Se.        Barbara Murcier Bowens,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Marlin Davis, a federal prisoner, appeals the district

court’s    order    accepting      the    recommendation           of   the       magistrate

judge     and   denying    relief       on    his    28     U.S.C.      §    2241     (2006)

petition.         Davis    also    appeals        the      district       court’s      order

summarily       denying    his     Fed.      R.     Civ.    P.     59(e)      motion       for

reconsideration.          We     have    reviewed        the     record      and    find   no

reversible error.         Accordingly, we affirm for the reasons stated

by the district court.            See Davis v. Warden, No. 3:07-cv-00606-

HFF (D.S.C. filed Feb. 12, 2008 & entered Feb. 13, 2008; July

31, 2008).       We dispense with oral argument because the facts and

legal    contentions      are     adequately        presented      in       the    materials

before    the    court    and    argument        would     not    aid   the       decisional

process.

                                                                                    AFFIRMED




                                             2